  Case 13-41727         Doc 37     Filed 02/05/19 Entered 02/05/19 11:36:50              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41727
         Marsha A Whatley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/25/2013.

         2) The plan was confirmed on 02/24/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/11/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $89,492.00.

         10) Amount of unsecured claims discharged without payment: $2,116.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-41727        Doc 37     Filed 02/05/19 Entered 02/05/19 11:36:50                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $41,670.87
       Less amount refunded to debtor                         $978.26

NET RECEIPTS:                                                                                 $40,692.61


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,855.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,734.85
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,589.85

Attorney fees paid and disclosed by debtor:               $145.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE NA                Unsecured            NA         414.87           414.87        414.87        0.00
Choice Recovery               Unsecured         198.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured           1.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER         Secured        3,000.00       1,760.85         1,760.85      1,760.85        0.00
CORPORATE AMERICA FAMILY CU Unsecured        1,993.00       1,986.05         1,986.05      1,986.05        0.00
DEPARTMENT STORES NATIONAL BA Unsecured         461.00        461.13           461.13        461.13        0.00
GECRB/JCP                     Unsecured           1.00           NA               NA            0.00       0.00
GM FINANCIAL                  Unsecured           0.00           NA            143.33        143.33        0.00
GM FINANCIAL                  Secured             0.00    11,632.33        11,489.00      11,489.00     779.52
ILLINOIS COLLECTION SVC       Unsecured         105.00           NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC       Unsecured          83.00           NA               NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL Secured               NA       4,011.61         4,011.61      4,011.61        0.00
JPMORGAN CHASE BANK NATIONAL Secured        99,407.00     96,796.73       100,808.34            0.00       0.00
JPMORGAN CHASE BANK NATIONAL Unsecured             NA            NA               NA            0.00       0.00
KOHLS                         Unsecured         372.00           NA               NA            0.00       0.00
MASSEYS                       Unsecured            NA         405.77           405.77        405.77        0.00
Medicalcol                    Unsecured         505.00        505.00           505.00        505.00        0.00
MONROE & MAIN                 Unsecured         400.00        400.87           400.87        400.87        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured         200.00        200.00           200.00        200.00        0.00
PORTFOLIO RECOVERY ASSOC      Unsecured         250.00           NA               NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC      Unsecured         662.00           NA               NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC      Unsecured         250.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         504.00        504.01           504.01        504.01        0.00
PRA RECEIVABLES MGMT          Unsecured         662.00        662.04           662.04        662.04        0.00
PRA RECEIVABLES MGMT          Unsecured           1.00        250.14           250.14        250.14        0.00
QUANTUM3 GROUP LLC            Unsecured      1,189.00       1,189.84         1,189.84      1,189.84        0.00
QUANTUM3 GROUP LLC            Unsecured      1,231.00       1,231.51         1,231.51      1,231.51        0.00
QUANTUM3 GROUP LLC            Unsecured         888.00        888.59           888.59        888.59        0.00
QUANTUM3 GROUP LLC            Unsecured         407.00        407.90           407.90        407.90        0.00
QUANTUM3 GROUP LLC            Unsecured      1,400.00       1,400.74         1,400.74      1,400.74        0.00
QUANTUM3 GROUP LLC            Unsecured         734.00        734.74           734.74        734.74        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-41727           Doc 37     Filed 02/05/19 Entered 02/05/19 11:36:50                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid           Paid
QUANTUM3 GROUP LLC                Unsecured      1,529.00       1,529.07      1,529.07      1,529.07          0.00
QUANTUM3 GROUP LLC                Unsecured      1,239.00       1,239.72      1,239.72      1,239.72          0.00
QUANTUM3 GROUP LLC                Unsecured         975.00        975.94        975.94        975.94          0.00
QUANTUM3 GROUP LLC                Unsecured         710.00        710.19        710.19        710.19          0.00
SEARS CBSD                        Unsecured           1.00           NA            NA            0.00         0.00
TD BANK USA                       Unsecured         820.00        820.33        820.33        820.33          0.00
Trident Asset Manageme            Unsecured         193.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $100,808.34              $0.00                    $0.00
      Mortgage Arrearage                                  $4,011.61          $4,011.61                    $0.00
      Debt Secured by Vehicle                            $11,489.00         $11,489.00                  $779.52
      All Other Secured                                   $1,760.85          $1,760.85                    $0.00
TOTAL SECURED:                                          $118,069.80         $17,261.46                  $779.52

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                $0.00                $0.00                 $0.00
       All Other Priority                                      $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                              $17,061.78         $17,061.78                    $0.00


Disbursements:

        Expenses of Administration                             $5,589.85
        Disbursements to Creditors                            $35,102.76

TOTAL DISBURSEMENTS :                                                                          $40,692.61




UST Form 101-13-FR-S (09/01/2009)
  Case 13-41727         Doc 37      Filed 02/05/19 Entered 02/05/19 11:36:50                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
